DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kester et al (WO 2004/096140 hereafter Kester) in view of XueQin Jin et al (Synthesis and Cell Imaging of a near-infrared Fluorescent Magnetic “CdHgTe-Dextran-Magnetic Layered Double Hydroxide-Fluorouracil” composite; Journal of Pharmaceutical Sciences 105, 2016, 1751-1761).
Kester discloses a drug delivery micelle formulation comprising a core and a tripolymer dendrimer shell [abstract, 009-011].  These dendrimers are good for targeted drug delivery and comprise thermoresponsive polymers built from hydrophobic carbon backbones that entrap polylactide acid blocks [068].  Among thermoresponsive polymers, micelles composed of poly(N-isopropylacrylamide-co-N,N-dimethylacrylamide)b0poly(D,L-lactide) are preferred, and have a critical temperature of at least 42oC [070].  The dendrimers are used to transport nanoparticles for targeting to the cell while the core can comprise drugs [052, 59-61].  The core or dendrimer may also comprise contrast and imaging agents [063]. 
While the reference discloses the formation of micelles with a core and tripolymer carrier layer that entraps imaging nanoparticles, the reference is silent to the specific drug and imaging nanoparticles of the instant claims.  The reference is suggestive to the use of quantum dots and other imaging technologies [063] and the inclusion of specifics would have been known in the art as seen in the Jin study.
Jin discloses the formation and application of quantum dot and dextran-magnetic layered double hydroxide-fluorouracil (DMF) composites for imaging (abstract).  With the addition of a modified acrylic acid like 3-mercaptopropionic acid, the composite took a core-shell structure with DMF acting as the core and the CdHgTe quantum dots absorbed onto the surface (page 1757).  The modified acrylic acid allowed for increased solubility in water where the quantum dots acts as probes and the DMF could act as a drug delivery system (Conclusion, page 1760).  It would have been obvious to include these composites into the acrylic tripolymer of Kester as the carriers would be similar and solve the same goals of imaging and drug delivery to targeted cells.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a micelle with good water solubility and usefulness in imaging a targeted cell. Kester discloses a micelle drug cell targeting formulation comprising a core and carrier where the carrier entraps components and the core delivers drugs, where the carrier is a modified acrylic acid polymer.  Jin discloses a cell targeting composite formulation comprising a drug core and a contract agent shell that is carrier by a modified acrylic acid. It would have ben obvious to combine the particles of Jin into the micelle of Kester as they solve the same problem with similar components, with an expected result of a stable micelle formulation useful in imaging a specific cell or tissue.
Claim(s) 1, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Kester et al (WO 2004/096140 hereafter Kester) and XueQin Jin et al (Synthesis and Cell Imaging of a near-infrared Fluorescent Magnetic “CdHgTe-Dextran-Magnetic Layered Double Hydroxide-Fluorouracil” composite; Journal of Pharmaceutical Sciences 105, 2016, 1751-1761) as applied above, in view of Feng Xu et al (Thermosensitive pol(isopropylacrylamide-c-N,N-dimethylacrylamide)-blokc-poly(D,L-lactide) amphiphilic block copolymer micelles for prednisone drug release; Journal of Bioactive and Compatible Polymers, 28 (1) 66-85, 2012). 
As discussed above, Kester and Jin disclose a micelle formulation comprising a core comprising DMF, a carrier comprising a PNIPAAM tripolymer where quantum dots would be entrapped in the carrier.  The references however do not disclose the specific methods of production of the instant claim 4-14. These methods are however, known in the art as seen in the Xu.
Xu discloses a method for forming the micelles comprising copolymerizing N-isopropylacrylamide and N,N-dimethylacrylamide in the presence of 2,2’-Azobis(2-methylpropionamide dihydrochloride forming a copolymer (Methods).  This polymerization occurs at 80oC for 10 hours. The P(NIPAM-co-DMAM)-OH copolymer is further polymerized in the presence of stannous octanoate and yields an amphiphilic tripolymer (Ibid).  The tripolymer is formed by mixing the dipolymer and dissolving it with the lactic acid in xylene, aerating with nitrogen for 24 hour at a temperature of 135oC, drying and vacuuming the resultant.  The copolymers are present in mass ratios of 100/0, 90/10, 80/20 and 70/30 (Ibid). The polymers are dissolved in tetrahydrofuran (THF), followed by aeration with nitrogen to remove oxygen and the addition of the AMAD which accounts for 2 wt% of the monomers. The resulting polymer is filtered, dried under vacuum.  The tripolymer is next dissolved in dimethylformamide (DMF) and transferred to a dialysis bag with a molecular weight cut off of 8000-14000 g mol -1 (Preparation and characterization of the polymer micelle). The dialysis ran for 48 hours with water being replaced every hour for the first 5 hours (Ibid.)  The drug loaded micelles are formed by combining the tripolymer with the loading drug at a mass ratio of drug to polymer of 20:20.  The micelles are loaded through synchronous hydration and dialysis (Preparation of prednisone-loaded micelles and in vitro release). The resulting micelles for a core-shell structure with critical range between 40-46.6oC (Thermoresponsive of block copolymers micelles). 
Regarding the preparation of the near-infrared CdHgTe quantum dots, Jin discloses that the dots are attached to the DMF core by electrostatic bonding (page 1752, Conclusion). The quantum dots are attached to he surface by mixing the grinding the CdHgTe quantum dots and the magnetic DMF a mass ratio of 2:1, followed by suspending dispersing the powder in absolute ethanol forming a suspension; ultrasonically dispersing the suspension, undergoing  magnetic separation, centrifuged, washing the resultant and drying from vacuum (Synthesis of CdHgTe@DMF, page 1752). It would have been obvious to include these composites into the acrylic tripolymer of Kester as the carriers would be similar and solve the same goals of imaging and drug delivery to targeted cells.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a micelle with good water solubility and usefulness in imaging a targeted cell. Kester discloses a micelle drug cell targeting formulation comprising a core and carrier where the carrier entraps components and the core delivers drugs, where the carrier is a modified acrylic acid polymer.  Jin discloses a cell targeting composite formulation comprising a drug core and a contract agent shell that is carrier by a modified acrylic acid. It would have been obvious to combine the particles of Jin into the micelle of Kester as they solve the same problem with similar components, with an expected result of a stable micelle formulation useful in imaging a specific cell or tissue. It would have been obvious to process the combination by the process of Xu as it discloses the same components as Kester and is used for the same purposes as Jin, specifically imaging and targeted drug release. One of ordinary skill in the art would have been motivated to process the combination of Jin and Kester by the process of Xu with an expected result of a stable, targeting micelle formulation. 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618